 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

 

 

 

 

 

IN THE MATTER OF THE SEARCH OF

PEARL RIVER FOODS CaseNo. 01M, AOU LAA
1012 PROGRESSIVE DRIVE -

CARTHAGE, MS 39051 Filed Under Seal

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR AN ADMINISTRATIVE SEARCH WARRANT

I, Anthony Todd Williams Jr., being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for an administrative search

warrant to search the following premises and seize the items listed in Attachment B:
a. The business is located at 1012 Progressive Drive, Carthage, Mississippi,

39051, and its curtilage and outbuildings, appurtenances, and attached and detached garages and
vehicles and trailers located on such curtilage, including any and all parking lots and persons
inside vehicles, more particularly described in Attachment A.

2. This affidavit is submitted in support of an application, pursuant to Title 8, United
States Code, Section 1357, for a warrant to search the premises of Pearl River Foods (1012
Progressive Drive, Carthage, Mississippi, 39051) for undocumented illegal aliens.

3: I am a Special Agent with Homeland Security Investigations (“HSI”), within
United States Immigration and Customs Enforcement (“ICE”). I am assigned to the Office of the
Resident Agent in Charge, Jackson, Mississippi. I have been trained specifically in the
investigation and elements of federal crimes at the Federal Law Enforcement Training Center at

Glynco, Georgia. I hold Bachelors of Art and Masters of Science degrees in Criminal Justice
from the University of Southern Mississippi. I am also a graduate of the United States Border
Patrol Academy at the Federal Law Enforcement Training Center in Artesia, New Mexico. I
have approximately 11 years of experience as a federal law enforcement officer and criminal
investigator.

4. My experience as a federal law enforcement officer and criminal investigator
includes the investigation and prosecution of violations of criminal laws relating to unlawful
entry, employment, and physical presence in the United States of individuals subject to the
Immigration and Nationality Act. My current duties include conducting criminal investigations
of violations of Federal Statutes and administrative violations of the Immigration and Nationality
Act and Title 8 of the United States Code.

5. This affidavit is intended to show only that there is sufficient probable cause for
- the requested warrant and does not set forth all of my knowledge about this matter. This
affidavit is based on my knowledge arising from my participation in this investigation; upon
information provided to me by other HSI agents, law enforcement officers and government
officials jointly participating in this investigation. Because this affidavit is being submitted for
the limited purpose of establishing probable cause for the issuance of a search warrant, it does
not contain every fact known to me or other agents of HSI.

6. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that undocumented illegal aliens are present at PEARL RIVER
FOODS. There is also probable cause to search the premises described in Attachment A for

evidence of these crimes and contraband or fruits of these crimes, as described in Attachment B.
ADMINISTRATIVE PROBABLE CAUSE

14. | Homeland Security Investigations (HSI) Jackson, Mississippi, is investigating
PEARL RIVER FOODS, for illegally employing subjects without work authorization in the
United States. The Investigation has revealed PEARL RIVER FOODS (a chicken processing
company in the state of Mississippi), is hiring and employing illegal aliens and/or subjects
without employment authorization from the Department of Homeland Security. Initial queries
within Immigration and Customs (ICE) databases revealed numerous illegal aliens currently
working at the SUBJECT PREMISES.

15. OnFebruary 13, 2019, ICE Officers and HSI Special agents executed a criminal
arrest and search warrant for Silvia Custodio-Morales, an illegal alien from Mexico, at 1007
Highway 35 South, Carthage, Mississippi. During the execution of said warrant, ICE agents
found a counterfeit Tennessee Identification Card and a Social Security Card in the name of
Angelica Maria Herrera. The counterfeit Tennessee Identification Card had Custodio-Morales’
photo displayed on it. Custodio-Morales stated she was currently employed at the PEARL
RIVER FOODS chicken processing plant at the SUBJECT PREMISES. According to Custodio-
Morales, she had been employed at the SUBJECT PREMISES for approximately three weeks
under the assumed identity of Angelica Maria Herrera.

16. On April 26, 2019, HSI Special Agent (SA) Todd Williams, and Enforcement and
Removal Operations (ERO) Deportation Officer (DO) Francisco Ayala interviewed Custodio-
Morales at the HSI Jackson, Mississippi office. During the interview, Custodio-Morales stated
that a Hispanic female helps people apply for jobs at the plant in Carthage. Custodio-Morales
stated there were numerous illegal aliens working at the SUBJECT PREMISES, including a shift

supervisor.
17. On February 21, 2019, Angelica Maria Herrera, whose personal identifying
information (PII) was being utilized by Custodio-Morales to gain employment at PEARL RIVER
FOODS, was interviewed by ICE Officers Marcos Ramirez and Cecilio Banliezos. Herrera
provided the following information during the interview:

a, Herrera stated she was aware her PII was being utilized by others.

b. Herrera stated she became aware her PII was being utilized by others when she
applied for food stamps.

c. Herrera stated she has never worked or applied for work at PEARL RIVER
FOODS in Carthage, Mississippi.

18. OnFebruary 13, 2019 HSI agents served an Immigration Enforcement Subpoena
(ICE-HSI-GU-2019-00053) to PEARL RIVER FOODS for the original employee file of
Angelica Maria Herrera and a list of all current employees, to include: date of birth, social
security numbers (SSN), and dates of hire. On February 15, 2019, PEARL RIVER FOODS
provided the requested information for three hundred thirty-seven (337) employees. Analysis of
the information provided by PEARL RIVER FOODS indicated numerous employees were
utilizing stolen PII to gain employment, utilizing social security numbers that do not match to the
assigned name, utilizing social security numbers that have been reported as belonging to a
deceased individual, or are previously encountered aliens present in the United States without
work authorization.

19.  Areview of the requested list of employees from PEARL RIVER FOODS
indicated numerous employees were utilizing stolen PII to gain employment at the SUBJECT
PREMISES. Below are examples of subjects utilizing stolen PII to gain employment at the

SUBJECT PREMISES.
a. On June 3, 2019, Special Agent (SA) Brent Druery contacted Linda Nunez,
who had previously reported to the Federal Trade Commission that her PII
was used to gain employment at PEARL RIVER FOODS. Nunez stated she
learned someone was utilizing her identification documents after applying for
unemployment benefits and being denied. Nunez stated she received a letter
from the unemployment office stating her claim was denied due to current
employment at PEARL RIVER FOODS. Nunez stated she has neither
worked at nor applied for employment at PEARL RIVER FOODS. Nunez
stated she contacted PEARL RIVER FOODS regarding her PII being utilized
to gain employment. Nunez stated she was requested to send an email to
cjohnson@pearlriverfoods.net.

b. On June 6, 2019, SA Brent Druery contacted Robert Barr. SA Druery
identified an employee at PEARL RIVER FOODS, Nicholas Israel Barrera,
utilizing the social security number assigned to Barr, to gain employment at
PEARL RIVER FOODS. Barr stated he was unaware his social security
number was being utilized to gain employment in Mississippi. Barr stated he
has neither worked at nor applied for employment at PEARL RIVER FOODS.

c. On June 11, 2019, SA Brent Druery interviewed Marisol Ledesma. SA
Druery identified an employee at PEARL RIVER FOODS, Ezequiel
Alejandro Vital, was utilizing the social security number assigned to Ledesma,
to gain employment at PEARL RIVER FOODS. Ledesma stated she was

unaware her social security number was being utilized to gain employment in
Mississippi. Ledesma stated she has neither worked at nor applied for
employment at PEARL RIVER FOODS.

20. Further analysis of the information provided by PEARL RIVER FOODS,

indicated employees were utilizing social security numbers that have been reported as

belonging to deceased individuals to gain employment at PEARL RIVER FOODS.

Analysis of information provided by PEARL RIVER FOODS revealed employee Enoc

Algarin Baez, utilizing social security number XXX-XX-6332 and employee Antonio

Dominquez Juan, utilizing social security number XXX-XX-0588, are both actively

utilizing social security numbers assigned to deceased individuals.

ALTERNATIVES TO DETENTION

21. ICE routinely utilizes the Alternatives to Detention (ATD) Program for subjects
in ICE custody. The Alternatives to Detention Program is a flight-mitigation tool that uses
technology and case management to ensure compliance with release conditions and facilitate
alien compliance with court hearings and final orders of removal while allowing aliens to remain
in their community contributing to their families, community organizations, and, if necessary,
wrapping-up their affairs in the United States as they move through immigration proceedings.
The ATD Program is not a substitute for detention nor is it used as a removal tool; however, the
program may be appropriate for an alien who is released pursuant to: an Order of Release on
Recognizance (OREC), an Order of Supervision (OSUP), a grant of parole; or a bond (unless the
immigration judge or board of immigration appeals has determined custody and did not include
ATD as a provision).

22. To be eligible for the ATD program participants must be adults 18 years of age or

older, be removable, and be at some stage of immigration proceedings. The ATD Program

6
supervises participants, with contractor support, utilizing a combination of home visits, office
visits, alert response, court tracking, and technology. The current government contractor (BI
Inc.) for ATD operates under the Intensive Supervision Appearance Program (ISAP). The
contract known as the ISAP III allows ATD officers the ability to determine the frequency of
home and office visits, types of technology, telephonic, GPS or SmartLink, court and alert
management. Case management levels and technology assignment can be reviewed and adjusted
by the ATD officer at any time depending upon change in circumstances and compliance. The
ATD Program utilizes three (3) different forms of technology that help monitor participants
while enrolled in the program. The forms of technology include:

a. Telephonic reporting utilizing a participant’s voice to create a biometric
voiceprint during the enrollment process. Every time the participant calls in
his/her voice is compared against the voiceprint.

b. GPS monitoring requires at least three (3) satellites to locate a unit attached to the
participant’s ankle. When a participant is within range of more than three
satellites a GPS unit provides accurate data regarding the participant’s location.

c. SmartLink enables ATD officers and case specialists to keep participants focused
on the conditions of release via their smartphone or tablet, they are able to verify a
participant’s identity, determine their location, and quickly collect status change

information.
ILLEGAL ALIENS ENROLLED IN ATD & EMPLOYED BY PEARL RIVER FOODS

23. Enrollment in the ATD program does not grant immigration benefits, including
employment authorization. Queries of the subjects currently enrolled in the ICE Jackson ATD

program, showed 19 illegal aliens, working at the SUBJECT PREMISES as of July 29, 2019.

a. On December 23, 2015 Maria Berduo-Agustin, a Guatemalan national,
was encountered by United States Border Patrol (USBP) agents near Presidio,
Texas. At the time of the encounter, USBP agents determined Berduo-Agustin
had unlawfully entered the United Stated from Mexico, at a place other than as
designated by the Secretary of Homeland Security and did not possess legal
documents to work or reside in the United States. Berduo-Agustin was arrested
by USBP and transported to the Presidio, Texas Border Patrol Station for further
administrative processing. Berduo-Agustin was processed for an Expedited
Removal and turned over to ICE for custody determination. At that time, Berduo-
Agustin provided ICE with an address of 47 Page St., Canton, Mississippi, and
was enrolled in the [CE/ERO/ATD program with GPS monitoring pending
removal from the United States. On May 17, 2019 Berduo-Agustin reported to
HSI agents that she is currently employed with PEARL RIVER FOODS, at the
SUBJECT PREMISES. Queries of the historical GPS coordinates associated with
Berduo-Agustin’s electronic monitoring ankle bracelet revealed numerous daily
captured coordinates located within the SUBJECT PREMISES multiple times a
week. Analysis of historical GPS coordinates revealed upon arriving at the

SUBJECT PREMISES, Berduo-Agustin remains at the SUBJECT PREMISES for
8
approximately 8 to 10 hours. For example, on July 24, 2019, at approximately
3:44 pm Berduo-Agustin arrived at the SUBJECT PREMISES and remained until
approximately 12:46 am on July 25, 2019, when she departed and returned to her
residence. Record checks for Maria Berduo-Agustin revealed she does not
possess employment authorization from the United States Department of
Homeland Security and she is subject to final order of removal.

b. On June 27, 2018 Blanca Leticia Perez-Lopez, a Guatemalan national, was
encountered by USBP agents near Roma, Texas. At the time of the encounter,
Perez-Lopez reported being 7 months pregnant. USBP agents determined Perez-
Lopez had unlawfully entered the United Stated from Mexico, at a place other
than as designated by the Secretary of Homeland Security and did not possess
legal documents to work or reside in the United States. Perez-Lopez was arrested
by USBP and transported to the Rio Grande Border Patrol Station for further
administrative processing. Perez-Lopez was served with a Notice of
Intent/Decision to Reinstate Prior Order (I-871) and turned over to ICE for
custody determination. At that time, Perez-Lopez provided ICE with an address
of 726 S Raleigh St., Forest, Mississippi, and was enrolled in the [CE/ERO/ATD
program with GPS monitoring pending removal from the United States. Queries
of the historical GPS coordinates associated with Perez-Lopez’ electronic
monitoring ankle bracelet revealed numerous daily captured coordinates located
within the SUBJECT PREMISES multiple times a week. Upon arriving at the
SUBJECT PREMISES, Perez-Lopez remains at the SUBJECT PREMISES for

approximately 8 to 10 hours. For example, on May 3, 2019, at approximately

9
3:43 pm Perez-Lopez arrived at the SUBJECT PREMISES. Perez-Lopez
remained at the SUBJECT PREMISES until approximately 2:23 am on May 4,
2019, when she departed and returned to her residence. Record checks for Perez-
Lopez revealed she does not possess employment authorization from the United
States Department of Homeland Security.

C. On September 5, 2018 Telma Veronica Agustin-Felix, a Guatemalan
national, was encountered by United States Border Patrol (USBP) agents in the
Rio Grande Valley near El Paso, Texas. At the time of the encounter, USBP
agents determined Agustin-Felix had unlawfully entered the United Stated from
Mexico, at a place other than as designated by the Secretary of Homeland
Security and did not possess legal documents to work or reside in the United
States. Agustin-Felix was arrested by USBP and transported to the Ysleta Border
Patrol Station for further administrative processing. Agustin-Felix was served
with a Notice to Appear (I-862) and turned over to ICE for custody determination.
At that time, Agustin-Felix provided ICE with an address of 4735 Old Highway
80, Bolton, Mississippi 3941, and was enrolled in the ICE/ERO/ATD program
with GPS monitoring pending removal from the United States. Queries of the
historical GPS coordinates associated with Agustin-Felix’ electronic monitoring
ankle bracelet revealed numerous daily captured coordinates located within the
SUBJECT PREMISES. Historical GPS coordinates also revealed Agustin-Felix
travels from her current address to the SUBJECT PREMISES multiple times a
week. Upon arriving at the SUBJECT PREMISES, Agustin-Felix remains on the

SUBJECT PREMISES for approximately 8 to 10 hours. For example, on July 25,
10
2019, at approximately 3:57 pm Agustin-Felix arrived at the SUBJECT
PREMISES. Agustin-Felix remained at the SUBJECT PREMISES until
approximately 1:04 am on July 26, 2019, when she departed and returned to her
residence. Record checks for AGUSTIN-Felix revealed she does not possess
employment authorization from the United States Department of Homeland
Security.

SURVEILLANCE CONDUCTED AT SUBJECT PREMISES

The following license plate numbers and subsequent vehicle registration

information were obtained from vehicles observed entering the SUBJECT PREMISES:

 

STATE LPN REGISTERED NAME & ADDRESS

MS SDF409 Pascual GOMEZ BAUTISTA, xx Sessums St, Apt Cx, Morton, MS
MS SBA9748 Melinda SANTIZO, xx Sessums St, Apt Gx Morton, MS

MS ATR384 Voncilla VANCE, xxx Clark Rd, Apt Ax, Kosciusko, MS

MS LJA1050 Baldomero Orozco JUAREZ, xxx'4 S Van Buren St, Carthage, MS
MS LJU567 Rabe CROSBY, xxxx Harmony Community Rd, Carthage, MS
MS FLAV Vanillife BLAYLOCK, xxx Pickens Circle, Carthage, MS

MS LJA3979 Breanna ROBINSON, xxx Johnson Ln, Kosciusko, MS

MS LJQ067 Lazaro AGUILON CARDONA, xxxx Minerva St, Carthage, MS
MS SBA5299 Juan MENDOZA GARCIA, xxx N Banks St, Apt 202, Forest, MS
MS LJA5486 Romeo CARDONA MIRANDA, xxx East Main St, Carthage, MS
MS LJA5745 Eva LOPEZ SANTA, xxx Ware St, Carthage, MS

MS LJA5147 Euelio SALVADOR PEREZ, xxx Hwy 35 S, Carthage, MS

MS HLA4392 Latasha SMITH, xxxxx Hwy 49, Tchula, MS

MS SBA1941 Bartolo Silvestre PEREZ, xxx Cleveland St, Forest, MS

MS SBA9360 Pascual JACINTO-SANTIZO, xxxx E Seventh St, Lot x, Forest, MS
MS LJA1090 Charvonte ROBY, xxx Old Canton Rd, Lot xx, Carthage, MS

MS LJP503 Braulio LOPEZ GARCIA, xxx Highland St, Carthage, MS

MS SBA486] Gaspar ALONZO, xxx N Banks St, Apt xxx, Forest, MS

MS SBA9525 Isabela RAMOS GARCIA, xxx South Main St, Forest, MS

MS LJA5024 Tyesha BROWN, xxx Mallett Rd, Kosciusko, MS

MS SBA3486 Carlos Puac ORDONEZ, xxx Hillsboro St, Apt x, Forest, MS

MS SDE902 Laura MACARIO RAMOS, xxxx East 7" St, Lot x, Forest, MS
MS LJA1862 Maria Veronica Temaj MATIAS, xxx Dickens St, Carthage, MS
MS SBA8388 Francisco ALONZO LUCAS, xxx Pace St, Forest, MS

MS F5106 Kathy LADD, xxxxx BIA 0241, Philadelphia, MS

11
MS SBA9260 Eulalia FELIPE AGUSTIN, xxx E Oak St, Apt x, Forest, MS

25. The names of registered vehicle owners were cross referenced with the 2019 first
quarter wage report for PEARL RIVER FOODS that was submitted to the Mississippi
Department of Employment Security. Based on registration information for the twenty-six (26)
identified vehicles, only the following eight (8) registered vehicle owners were listed on the
quarterly wage report as active employees with PEARL RIVER FOODS:

Melinda SANTIZO
Vanillife BLAYLOCK
Rabe CROSBY

Kathy LADD

Tyesha BROWN
Breanna ROBINSON
Voncille VANCE
Latasha SMITH

moe ho Ao op

26. The Mississippi Employment Protection Act, passed by the Mississippi
Legislature in 2008, requires all employers in the state of Mississippi to utilize E-Verify to
determine whether employees are eligible to work. E-Verify is a web-based system that allows
enrolled employers to confirm the eligibility of their employees to work in the United States. E-
Verify employers verify the identity and employment eligibility of newly hired employees by
electronically matching information provided by employees on the Form I-9, Employment
Eligibility Verification, against records available to the Social Security Administration (SSA)
and the Department of Homeland Security (DHS).

27. In May 2019, HSI Jackson requested a list of all employees queried through the
E-Verify system by PEARL RIVER FOODS. In May 2019, HSI Jackson received the requested
data extraction for all employees previously run through the E-Verify System by PEARL RIVER

FOODS. The spreadsheet contained the name, date of birth, social security number, and hire

12
date for 306 employees that were previously queried for employment verification purposed
through E-Verify by PEARL RIVER FOODS. Based on registration information for the twenty-
six (26) identified vehicles observed on surveillance above, only the following two registered
vehicle owners were run through E-Verify by PEARL RIVER FOODS:

a.Melinda Santizo

b.Charvonte Roby

28. On June 4, 2019, HSI Jackson conducted surveillance at the SUBJECT

PREMISES. Surveillance was established by SA Brent Druery at approximately 1:50 pm and
concluded at approximately 3:55 pm. During this time, SA Druery observed approximately 204
individuals enter or leave the business through multiple entrances located on the east side of the
building. The following license plate numbers and subsequent vehicle registration information

were obtained from vehicles observed parked at the PEARL RIVER FOODS facility in

 

Carthage, MS:

STATE LPN REGISTERED NAME & ADDRESS

MS LJA5333 Braulio Lopez Garcia, xxxx Minerva St, Carthage, MS
MS LJA3225 Lana Holloway, xxx Yellow Creek Road, Carthage, MS
MS LIV272 Henry Boone, xxxx Red Dog Rd, Carthage, MS

MS LJX727 Jemaine Crosby, xxxx Harmony Rd, Carthage, MS

MS LJ9988 Esmera or Teresa Chavez, xxx North West St, Carthage, MS
MS ATV649 Carolyn Johnson, xxxx Attala Road 1020, Kosciusko, MS
MS CTA2200 Kamilah Guillory, xxx St Paul Street, Carthage, MS

MS SBA0504 Karen Strong, xxx S Strong Ln, Forest, MS

MS SBS1233 Adelso Jimenez Macario, xxx E Second St, Forest, MS
MS SDC531 Pedro Martin Gomez, xxx N Davis St, Forest, MS

MS SCX868 Pascual Perez Perez, xxx N Broad St, Forest, MS

MS SBA9839 Alonzo Domingo Gregorio, xxx Hillsboro St, Forest, MS
MS RAD5499 Sharon D Warren, xxx Rylee Dr, Lena, MS

MS SDC379 Victor Tadeo Lucas, xxxxx Highway 80, Forest, MS

MS SBA1930 Emilia Lopez Cuesta, xxx George St, Forest, MS

MS SBA8567 Lidia Isabel Perez, xxx Old HWY 35, Forest, MS

MS LJM743 Maria Comby, xxx Chitto Cove, Walnut Grove, MS

13
MS LJA6066 Rebeca Orozco, xxx Euclid St, Carthage, MS

MS LJV736 Horacio Berduo Perez, xxx Dorrill St, Carthage, MS

MS SBB0544 Artemio Lopez Lopez, xxx Old Highway 35, Forest, MS

MS LJA6302 Elmer Garcia, xxx E Franklin St, Carthage, MS

MS S$DC271 Cecilia Lastor, xxx Hillsboro St, Forest, MS

MS LJA0450 Mayra Perez, xxx Pine St, Carthage, MS

MS SBA8664 Florencia Alonzo Alonzo, xxx E First St, Forest, MS

MS SCN905 Gerber Edibert Chilel Ramirez, xxx Battle Rd, Forest, MS

MS LJA5942 Noe Temaj, xxx Williams St, Carthage, MS

MS SBA6383 Andres Lucas Gomez, xxx Hillboro Rd, Forest, MS

MS LJA0553 Stefanie Milner, xxxx Wiggins Loop Rd, Carthage, MS
29. The names of registered vehicle owners were cross referenced with the 2019 first

quarter wage report for PEARL RIVER FOODS that was submitted to the Mississippi
Department of Employment Security. Based on registration information for the twenty-eight
(28) identified vehicles, only three (3) registered vehicle owners were listed on the quarterly
wage report as an active employee with PEARL RIVER FOODS:

a. Maria Comby

b. Carolyn Johnson

c. Henry Boone

30. The names of registered vehicle owners were cross referenced with the list of

employees run through E-Verify by PEARL RIVER FOODS. Based on registration information
for the twenty-eight (28) identified vehicles, none of the above listed subjects were listed on the
E-Verify spreadsheet. Based on my knowledge, training, and experience, your affiant is aware
that illegal aliens often gain employment through the use of stolen or compromised PI.
However, the illegal aliens tend to register vehicles and other items in their real names. Your
affiant is aware through knowledge and experience that this is the reason there is such a large

discrepancy in the cross reference of registered vehicle owners and those individuals listed on the

first quarter wage report and the E-Verify extraction reports.

14
31. This affidavit is being submitted simultaneously with a criminal warrant for
inspection to search at PEARL RIVER FOODS, located at 1012 Progressive Drive, Carthage,
Mississippi, 39051, for evidence of unlawfully employing illegal aliens.

CONCLUSION

32. Based on the facts and information as stated in this affidavit and my training and
experience, I submit that this affidavit supports probable cause for a warrant to search the
PREMISES described in Attachment A to seize the items described in Attachment B.

33. Based upon my training and experience, combined with the facts and observations
set forth in the foregoing paragraphs, I have reason to believe that undocumented illegal aliens
are present at 1012 Progressive Drive, Carthage, Mississippi, 39051.

34. In consideration of the facts presented, I respectfully request that this Court issue
a search warrant for the premises located at 1012 Progressive Drive, Carthage, Mississippi,
39051, and all appurtenances thereto as more fully described in Attachment A and authorize the

seizure of the items described in Attachment B to this Affidavit.

15
REQUEST FOR SEALING
35. I further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

 

 

Anthony Todd Williams Jr/

Special Agent

US Immigration and Customs Enforcement
Homeland Security Investigations

. a
Subscribed and sworn to before me on the 4. day of August, 2019

INGA R. ANDERSON f

UNITED STATES MAGISTRATE JUDGE

16
